Exhibit 10.2
2006 EQUITY INCENTIVE PLAN OF SS&C TECHNOLOGIES HOLDINGS, INC.
AMENDED AND RESTATED STOCK OPTION GRANT NOTICE
AND AMENDED AND RESTATED STOCK OPTION AGREEMENT
AMENDED AND RESTATED STOCK OPTION GRANT NOTICE
This Amended and Restated Stock Option Grant Notice and the attached Amended and
Restated Stock Option Agreement amend and restate the Stock Option Grant Notice
and Stock Option Agreement between the Company and the Optionee dated
______________ and shall be effective upon the closing of an IPO (as defined in
the Amended and Restated Stock Option Agreement).
Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan of SS&C Technologies Holdings, Inc. (the “Plan”) shall have the same
defined meanings in this Amended and Restated Stock Option Grant Notice (“Stock
Option Grant Notice”) and Amended and Restated Stock Option Agreement (“Stock
Option Agreement”).
You have been granted an Option to purchase Common Stock of SS&C Technologies
Holdings, Inc. (the “Company”), subject to the terms and conditions set forth in
this Stock Option Grant Notice, the Stock Option Agreement attached hereto as
Appendix A (collectively, the “Agreement”) and the Plan, as follows:

     
Name of Optionee:
 
 
 
   
Total Number of Shares subject to the Option:
 
 
 
   
Exercise Price per Share:
  $
 
 
   
Total Exercise Price:
  $
 
 
   
 
   
Grant Date:
 
 
 
   
Type of Option:
  Non-Qualified Stock Option
 
   
Final Expiration Date:
  [10 years from Grant Date]
 

     
Vesting Schedule:
  This Option will vest and become exercisable in accordance with the vesting
schedule set forth in Article II of the Stock Option Agreement depending on the
classification of the Option as follows:
 
   
 
  Time Options: _________ Shares Subject to the Option
 
   
 
  Performance Options: _________ Shares Subject to the Option
 
   
 
  Superior Options: _________ Shares Subject to the Option

     Your signature below indicates your agreement and understanding that this
Option is subject to all of the terms and conditions contained in the Agreement
and the Plan. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF THE AGREEMENT, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS OPTION. This Stock Option
Grant Notice may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument. This
Stock Option Grant Notice may be executed by facsimile signatures.

 



--------------------------------------------------------------------------------



 



OPTIONEE



 
[NAME]
[Stock Option Grant Notice]

- 2 -



--------------------------------------------------------------------------------



 



SS&C TECHNOLOGIES HOLDINGS, INC.



By
 
    Title:
[Stock Option Grant Notice]

- 3 -



--------------------------------------------------------------------------------



 



APPENDIX A

AMENDED AND RESTATED STOCK OPTION AGREEMENT
ARTICLE I
GRANT OF OPTION
     Section 1.1 Grant of Option. In consideration of the Optionee’s agreement
to remain a Service Provider of the Company or one of its Subsidiaries and for
other good and valuable consideration, the Company hereby grants to the Optionee
the Option to purchase any part or all of an aggregate of the Shares set forth
in the Stock Option Grant Notice upon the terms and conditions set forth in the
Plan and the Agreement. The Optionee hereby agrees that except as required by
law, he or she will not disclose to any Person other than the Optionee’s spouse
and/or tax, legal and financial advisor (if any) the grant of the Option or any
of the terms or provisions hereof without the prior approval of the
Administrator, and the Optionee agrees that, in the discretion of the
Administrator, the Option shall terminate and any unexercised portion of such
Option (whether or not then exercisable) shall be forfeited if the Optionee
violates the non-disclosure provisions of this Section 1.1.
     Section 1.2 Option Subject to Plan. The Option granted hereunder is subject
to the terms and provisions of the Plan, including without limitation, Article V
and Article VIII thereof.
     Section 1.3 Exercise Price. The purchase price of the Shares covered by the
Option shall be the Exercise Price per Share set forth in the Stock Option Grant
Notice (without commission or other charge).
ARTICLE II
VESTING SCHEDULE; EXERCISABILITY 1
     Section 2.1 Commencement of Vesting and Exercisability of Time Options
          (a) Vesting. Except as provided below, the Time Options shall become
vested and exercisable, so long as the Optionee remains continuously a Service
Provider from the date hereof through each applicable date set forth below, as
follows:
               (i) 25% of the Time Options shall become vested and exercisable
on [___]; and
               (ii) 1/36 of the remaining Time Options shall become vested and
exercisable on the day of the month of the Grant Date each month thereafter
until all of the Time Options are fully vested.
          (b) Liquidity Event Vesting. All Time Options shall become fully
vested and exercisable immediately prior to the effective date of a Liquidity
Event.
     Section 2.2 Commencement of Vesting and Exercisability of Performance
Options
 

1   William A. Etherington received an option that was fully vested as of the
grant date.

- 1 -



--------------------------------------------------------------------------------



 



          (a) Classification of Performance Options and Superior Options. The
Superior Options shall become Performance Options. The Performance Options shall
be divided into six groups: the 2006 Options, the 2007 Options, the 2008
Options, the 2009 Options, the 2010 Options and 2011 Options. The number of
Performance Options in each group shall be determined as follows:
               (i) Each of the 2006 Options, 2007 Options, 2008 Options and 2009
Options shall have a number of Performance Options equal to 20% of the original
number of Performance Options set forth in the Stock Option Grant Notice.
               (ii) The 2010 Options shall have a number of Performance Options
equal to the sum of (A) 20% of the original number of Performance Options set
forth in the Stock Option Grant Notice and (B) 50% of the original number of
Superior Options set forth in the Stock Option Grant Notice.
               (iii) The 2011 Options shall have a number of Performance Options
equal to 50% of the original number of Superior Options set forth in the Stock
Option Grant Notice.
          (b) Performance Acceleration. Subject to the provisions set forth
below, the Performance Options shall vest and become exercisable as follows:
               (i) The 2006 Options, 2007 Options, 2008 Options and 2009 Options
are all fully vested, as previously determined by the Administrator.
               (ii) 100% of the 2010 Options shall vest and become exercisable
on December 31, 2010 if, on such date (or within 120 days thereafter), the
Administrator determines that EBITDA for 2010 equals or exceeds the high end of
the EBITDA Range for 2010. If the Administrator determines that the EBITDA for
2010 is below the low end of the EBITDA Range for 2010, none of the 2010 Options
shall vest and if the Administrator determines that the 2010 EBITDA is within
the 2010 EBITDA Range, then the Administrator will use linear interpolation to
determine the percentage of the 2010 Options that shall vest and become
exercisable, which percentage shall be between 50% and 100% of the 2010 Options.
Any 2010 Options that do not vest shall be added to the 2011 Options, except as
otherwise provided by the Board.
               (iii) The 2011 Options shall vest and become exercisable as
provided in clause (ii), but with “2011” substituted for “2010”, except that any
2011 Options that do not vest shall remain unvested but may become vested and
exercisable pursuant to Section 2.2(c) or (d).
          (c) Liquidity Event Vesting. Except as provided below, a percentage of
Performance Options shall vest and become exercisable immediately prior to the
effective date of a Liquidity Event if Liquidity Proceeds in a Liquidity Event
equal or exceed a certain return on the Investment, as follows:
               (i) If, in connection with a Liquidity Event, Liquidity Proceeds
are equal to 2.5 times the Investment, the Performance Options shall vest and
become exercisable with respect to that percentage of the Performance Options
equal to the difference between (x)

- 2 -



--------------------------------------------------------------------------------



 



50% of the Performance Options, and (y) the percentage of Performance Options
that vested pursuant to Section 2.2(b) prior to the date of the Liquidity Event;
               (ii) If, in connection with a Liquidity Event, Liquidity Proceeds
are between 2.5 times the Investment and 3.0 times the Investment, the
Performance Options shall vest and become exercisable with respect to that
percentage of the Performance Options equal to the difference between (x) a
portion of the Performance Options that is between 50% and 100% of the
Performance Options as determined by the Administrator using linear
interpolation and (y) the percentage of Performance Options that vested pursuant
to Section 2.2(b) prior to the date of the Liquidity Event; and
               (iii) If, in connection with a Liquidity Event, Liquidity
Proceeds are equal to or greater than 3.0 times the Investment, the Performance
Options shall become fully vested and exercisable immediately prior to the
effective date of the Liquidity Event.
          (d) Internal Rate of Return Acceleration. If, in connection with a
Liquidity Event, Liquidity Proceeds are greater than or equal to the Internal
Rate of Return for the Performance Options with respect to all Investments, the
Performance Options shall become fully vested and exercisable immediately prior
to the effective date of such Liquidity Event.
     Section 2.3 Administrator Determination of Targets. The Administrator shall
make the determination as to whether the respective EBITDA Targets or Internal
Rate of Return have been met, and shall determine the extent, if any, to which
the Options have become vested and exercisable, on any such date as the
Administrator in its sole discretion shall determine; provided, however, that
with respect to each Fiscal Year such date shall not be later than the 120th day
following the end of such Fiscal Year.
     Section 2.4 No Vesting of Options. Any portion of the Options that have not
become vested or exercisable pursuant to Sections 2.1 or 2.2 on or prior to the
date of the Optionee’s Termination of Service shall be forfeited and shall not
thereafter become exercisable.
     Section 2.5 Duration of Exercisability. The installments of the Options
that become exercisable as provided for above are cumulative. Each such
installment which becomes exercisable shall remain exercisable until it becomes
unexercisable under Section 2.6.
     Section 2.6 Expiration of Option
          (a) The Options may not be exercised to any extent by anyone after the
first to occur of the following events:
               (i) The Final Expiration Date;
               (ii) Except as the Administrator may otherwise approve, ninety
(90) days following the date of the Optionee’s Termination of Service for any
reason other than Cause, death or Disability;
               (iii) Except as the Administrator may otherwise approve, the date
of the Optionee’s Termination of Service for Cause;

- 3 -



--------------------------------------------------------------------------------



 



               (iv) Except as the Administrator may otherwise approve, twelve
months following the Optionee’s Termination of Service by reason of the
Optionee’s death or Disability; or
               (v) Pursuant to the terms of the Stockholders Agreement.
          (b) For the purposes of the Plan and this Agreement, the date of the
Termination of Service shall be the last day of the Optionee’s service as a
Service Provider, whether such day is selected by agreement with the Optionee or
unilaterally by the Company or its Subsidiary and whether with or without
advance notice. For the avoidance of doubt, no period of notice that is given or
that ought to have been given under applicable law in respect of such
Termination of Service will be utilized in determining entitlement under the
Plan, the Stockholders Agreement or this Agreement. Any action by the Company or
its Subsidiary taken in accordance with the terms of the Plan and this Agreement
as set out aforesaid shall be deemed to fully and completely satisfy any
liability or obligation of the Company or its Subsidiary to the Optionee in
respect of the Plan or this Agreement arising from or in connection with such
Termination of Service, including in respect of any period of notice given or
that ought to have been given under applicable law in respect of such
Termination of Service.
     Section 2.7 Partial Exercise. Any exercisable portion of the Options or all
the Options, if then wholly exercisable, may be exercised in whole or in part at
any time prior to the time when the Options or portion thereof becomes
unexercisable.
     Section 2.8 Exercise of Options. The exercise of the Options shall be
governed by the terms of this Agreement and the terms of the Plan, including,
without limitation, the provisions of Article V of the Plan. In order to
exercise an option, the Participant must provide written notice of exercise to
the Company in accordance with the Plan and this Agreement.
     Section 2.9 Manner of Exercise; Tax Withholding
          (a) To the extent permitted by law or the applicable listing rules, if
any, the Optionee may pay for the Shares with respect to which such Option or
portion of such Option is exercised through (i) payment in cash; (ii) with the
consent of the Administrator, the delivery of Shares which have been owned by
the Optionee for at least six months, duly endorsed for transfer to the Company
with a Fair Market Value on the date of delivery equal to the aggregate Exercise
Price of the exercised portion of the Option (provided such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements), (iii) with the consent of the Administrator, through the
surrender of Shares then issuable upon exercise of the Option having a Fair
Market Value on the date of the exercise of the Option equal to the aggregate
Exercise Price of the exercised portion of the Option (in which case the
Optionee will be deemed the legal owner of such surrendered Shares at the time
of the exercise of the Option), or (iv) through a cashless exercise program
(effectuated through a broker) approved by the Administrator.
          (b) The Optionee shall pay to the Company or any applicable
Subsidiary, or make provision satisfactory to the Company or such Subsidiary,
for payment of, any taxes required by law to be withheld in connection with the
grant, vesting, assignment, and/or exercise of any portion of the Option, as
applicable. With respect to any portion of the Option that is

- 4 -



--------------------------------------------------------------------------------



 



exercised (i) prior to an IPO, (ii) prior to a Change in Control, and
(iii) within the period beginning on the date ninety (90) days prior to the date
the Option is scheduled to expire pursuant to Section 2.6(a)(ii) or
Section 2.6(a)(iv) and ending on the date such option is scheduled to expire
pursuant to Section 2.6(a)(ii) or Section 2.6(a)(iv), as applicable, and subject
to any applicable legal conditions or restrictions, the Company shall, upon the
Optionee’s request, withhold from the shares of Common Stock otherwise issuable
to the Optionee upon the exercise of the Option or any portion thereof a number
of whole Shares having a Fair Market Value, determined as of the date of
exercise, not in excess of the minimum of tax required to be withheld by law (or
such lower amount as may be necessary to avoid variable award accounting);
provided that the foregoing is at such time permitted under the terms of the
agreements governing any indebtedness to which the Company or any of its
Subsidiaries may be a party; and provided, further that no fractional shares of
Common Stock will be retained to satisfy any portion of the withholding tax and
the Optionee hereby agrees to satisfy any additional amount of withholding taxes
that are not satisfied through the retention of shares of Common Stock by the
Company. Any shares of Common Stock retained by the Company pursuant to this
Section shall be deducted from the underlying shares to be received by such
Optionee upon exercise of the Option. Any adverse consequences to the Optionee
arising in connection with the Share withholding procedure set forth in the
preceding sentence shall be the sole responsibility of the Optionee.
ARTICLE III
OTHER PROVISIONS
     Section 3.1 Optionee Representation; Not a Contract of Service. The
Optionee hereby represents that the Optionee’s execution of this Agreement and
participation in the Plan is voluntary and that the Optionee has in no way been
induced to enter into this Agreement in exchange for or as a requirement of the
expectation of service with the Company or any of its Subsidiaries. Nothing in
this Agreement or in the Plan shall confer upon the Optionee any right to
continue as a Service Provider or shall interfere with or restrict in any way
the rights of the Company or its Subsidiaries, which are hereby expressly
reserved, to discharge the Optionee at any time for any reason whatsoever, with
or without Cause except pursuant to an employment or consulting agreement
executed by and between the Company and the Optionee and approved by the Board.
     Section 3.2 Shares Subject to Plan and Stockholders Agreement; Restrictions
on the Transfer of Options and Common Stock. The Optionee acknowledges that this
Option and any shares acquired upon exercise of the Option are subject to the
terms of the Plan and the Stockholders Agreement including, without limitation,
the restrictions set forth in Sections 5.6 and 5.7 of the Plan.
     Section 3.3 Construction. This Agreement shall be administered, interpreted
and enforced under the laws of the state of Delaware.
     Section 3.4 Adjustments in EBITDA. The EBITDA Ranges specified in
Appendix B are based upon (i) certain revenue and expense assumptions about the
future business of the Company; (ii) a management model prepared by the Company
for the projected financial performance of the Company, which incorporates the
desired internal rate of return on the

- 5 -



--------------------------------------------------------------------------------



 



investment by the Principal Stockholders in debt and equity securities or
instruments of the Company and its Subsidiaries and (iii) the continued
application of accounting policies used by the Company as of the date the Option
is granted. Accordingly, in the event that, after such date, the Administrator
determines, in its sole discretion, that any acquisition or disposition of any
business by the Company, any dividend or other distribution (whether in the form
of cash, Common Stock, other securities, or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, issuance of warrants or other
rights to purchase Common Stock or other securities of the Company, any unusual
or nonrecurring transactions or events affecting the Company, or the financial
statements of the Company, or change in applicable laws, regulations, or changes
in generally accepted accounting principles applicable to, or the accounting
policies used by, the Company occurs such that an adjustment is determined by
the Administrator to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available with respect
to the Option, then the Administrator shall, subject to Section 8.1 of the Plan,
in good faith and in such manner as it may deem equitable, adjust the EBITDA
Ranges to reflect the projected effect of such transaction(s) or event(s) on the
EBITDA Ranges.
     Section 3.5 Conformity to Securities Laws. The Optionee acknowledges that
the Plan is intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any and
all regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3. Notwithstanding anything
herein to the contrary, the Plan, the Stockholders Agreement and this Agreement
shall be administered, and the Option is granted and may be exercised, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
     Section 3.6 Amendment, Suspension and Termination. The Option may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Administrator or the Board, provided that, except as
provided by Section 8.1 of the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of the Optionee, alter
or impair any rights or obligations under the Option.
ARTICLE IV
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary. Capitalized terms used in this Agreement and not defined below shall
have the meaning given such terms in the Plan. The singular pronoun shall
include the plural, where the context so indicates.
     Section 4.1 [Intentionally omitted.]
     Section 4.2 Agreement. “Agreement” shall have the meaning set forth in the
Stock Option Grant Notice.

- 6 -



--------------------------------------------------------------------------------



 



     Section 4.3 [Intentionally omitted.]
     Section 4.4 Cause. “Cause” shall mean,
          (a) the Board’s determination that the Optionee failed to
substantially perform his or her duties (other than any such failure resulting
from the Optionee’s disability) which is not remedied within ten days after
receipt of written notice from the Company or one of its Subsidiaries, as
applicable, specifying such failure;
          (b) the Board’s determination that the Optionee failed to carry out,
or comply with any lawful and reasonable directive of the Board or the
Optionee’s immediate supervisor, which is not remedied within ten days after
receipt of written notice from the Company or one of its Subsidiaries, as
applicable, specifying such failure;
          (c) the Optionee’s conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or a crime
involving moral turpitude;
          (d) the Optionee’s unlawful use (including being under the influence)
or possession of illegal drugs on the Company’s or one of its Subsidiaries’, as
applicable, premises or while performing the Optionee’s duties and
responsibilities; or
          (e) the Optionee’s commission of a material act of fraud,
embezzlement, misappropriation, willful misconduct, or breach of fiduciary duty
against the Company or one of its Subsidiaries, as applicable.
Notwithstanding the foregoing, if the Optionee is a party to a written
employment or consulting agreement with the Company (or one of its
Subsidiaries), then “Cause” shall be as such term is defined in the applicable
written employment or consulting agreement.
     Section 4.5 Company. “Company” shall mean SS&C Technologies Holdings, Inc.
     Section 4.6 EBITDA. “EBITDA” for a given Fiscal Year shall mean
consolidated earnings before interest, taxes, depreciation, and amortization of
the Company and its consolidated Subsidiaries, adjusted for management fees paid
to the Principal Stockholders, or its Affiliates, less all annual bonuses
payable with respect to the applicable Fiscal Year to the extent not deducted,
as reflected on the Company’s audited consolidated financial statements for such
Fiscal Year, but excluding certain extraordinary and non-recurring items as
determined by the Administrator. EBITDA shall include earnings from any company
acquired by the Company on or before March 31, 2006.
     Section 4.7 EBITDA Range. “EBITDA Range” for a given year shall be as set
forth in Appendix B of this Agreement, subject to the provisions of Section 3.4.
     Section 4.8 Exercise Price. “Exercise Price” shall mean the per share price
set forth in the Stock Option Grant Notice.
     Section 4.9 Final Expiration Date. “Final Expiration Date” shall mean the
date set forth in the Stock Option Grant Notice.

- 7 -



--------------------------------------------------------------------------------



 



     Section 4.10 Fiscal Year. “Fiscal Year” shall mean the fiscal year of the
Company, as in effect from time to time.
     Section 4.11 Grant Date. “Grant Date” shall be the date set forth in the
Stock Option Grant Notice.
     Section 4.12 “IPO” means the Company’s initial public offering of Common
Stock pursuant to a registration statement filed in accordance with the
Securities Act.
     Section 4.13 Internal Rate of Return. “Internal Rate of Return” shall mean,
with respect to any Investment, a dollar amount representing a 40% Investor
Return on such Investment.
     For purposes of calculating the Internal Rate of Return:
     (x) The amount of an Investment shall be the amount paid by such Principal
Stockholder to any Person (including, without limitation, the Company, any
Subsidiary, or any underwriter) for the purchase of equity securities; provided
that if such Principal Stockholder shall have acquired such equity securities
directly from another Principal Stockholder or through an uninterrupted series
of Principal Stockholders, the amount of such Investment shall be the amount
initially paid to purchase such equity securities from a Person other than a
Principal Stockholder; and
     (y) The initial date of an Investment shall be the date such Principal
Stockholder purchased such equity securities from any Person (including, without
limitation, the Company, any Subsidiary, or any underwriter); provided that if
such Principal Stockholder acquired such equity securities directly from another
Principal Stockholder or through an uninterrupted series of Principal
Stockholders, the initial date of such Investment shall be the date such equity
securities were initially acquired from a Person other than a Principal
Stockholder.
     Section 4.14 Investment. “Investment” shall mean any investment of funds by
the Principal Stockholders in equity securities of the Company and its
Subsidiaries.
     Section 4.15 Investor Return. “Investor Return” shall mean the annual
compounded pre-tax internal rate of return on a given Investment determined with
respect to the period beginning on the initial date of such Investment and
ending on the effective date of a Liquidity Event.
     Section 4.16 Liquidity Event. “Liquidity Event” shall mean either (a) the
consummation of the sale, transfer, conveyance or other disposition in one or a
series of related transactions, of the equity securities of the Company or its
successor held, directly or indirectly, by all of the Principal Stockholders in
exchange for currency, such that immediately following such transaction (or
series of related transactions), the total number of all equity securities held,
directly or indirectly, by all of the Principal Stockholders and any Affiliate
of any Principal Stockholder(s) is, in the aggregate, less than 50% of the total
number of equity securities (as adjusted for the occurrence of a Corporate
Event) held, directly or indirectly, by all of the Principal Stockholders
immediately following the consummation of the IPO; or (b) the consummation of
the sale, lease, transfer, conveyance or other disposition (other than by way of

- 8 -



--------------------------------------------------------------------------------



 



merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Company, or the Company and its
Subsidiaries taken as a whole, to any “person” (as such term is defined in
Section 13(d)(3) of the Exchange Act) other than to any Principal Stockholder(s)
or an Affiliate of any Principal Stockholder(s). For the avoidance of doubt, the
IPO shall not constitute a “Liquidity Event.”
     Section 4.17 Liquidity Proceeds. “Liquidity Proceeds” shall mean the sum of
(a) the aggregate fair-market value of the consideration actually received
(excluding any management or similar fees) by the Principal Stockholders on
their Investment in connection with a Liquidity Event, after taking into account
all post closing adjustments and after deducting all transaction costs and
expenses, and assuming exercise of all options and warrants to purchase equity
securities of the Company outstanding as of the effective date of such Liquidity
Event (after giving effect to different dates of investment, if any, and after
giving effect to any dilution of securities or instruments arising in connection
with such Liquidity Event); provided however, that if the Principal Stockholders
retain any Investment or portion thereof following such Liquidity Event, the
fair market value of such Investment (or portion) immediately following such
Liquidity Event shall be deemed “consideration received” for purposes of
calculating the Liquidity Proceeds, and provided further that the fair market
value of any non-cash consideration (including stock) shall be determined by the
Board in its sole discretion as of the date of such Liquidity Event and (b) the
amount of cash dividends the Principal Stockholders receive on the Investment
from time to time.
     Section 4.18 Option(s). “Option(s)” shall mean the option(s) to purchase
Common Stock granted under this Agreement.
     Section 4.19 Performance Options. “Performance Option(s)” shall mean the
portion of the Options designated as Performance Options in the Stock Option
Grant Notice.
     Section 4.20 Plan. “Plan” shall mean the 2006 Equity Incentive Plan of SS&C
Technologies Holdings, Inc.
     Section 4.21 Principal Stockholders. “Principal Stockholders” shall mean
(i) Carlyle Partners IV, L.P., a Delaware limited partnership, and CP IV
Coinvestment, L.P. a Delaware limited partnership, and (ii) any of their
Affiliates to which (X) any of the Principal Stockholders or any other Person
transfers Common Stock or (Y) the Company issues Common Stock.
     Section 4.22 Share. “Share” shall mean a share of Common Stock.
     Section 4.23 Stock Option Grant Notice. “Stock Option Grant Notice” shall
mean the first page of this Agreement.
     Section 4.24 Superior Options. “Superior Options” shall mean the portion of
the Options designated as Superior Options in the Stock Option Grant Notice.
     Section 4.25 Time Options. “Time Options” shall mean the portion of the
Options designated as Time Options in the Stock Option Grant Notice.

- 9 -



--------------------------------------------------------------------------------



 



     Section 4.26 Vesting Commencement Date. “Vesting Commencement Date” shall
have the meaning set forth in the Stock Option Grant Notice.
***

- 10 -



--------------------------------------------------------------------------------



 



APPENDIX B
EBITDA RANGES
($ Millions)
As of the end of the fiscal year

                Fiscal Year     EBITDA Range    
2010
    To be determined by the Board    
2011
    To be determined by the Board    

- 11 -



--------------------------------------------------------------------------------



 



2006 EQUITY INCENTIVE PLAN OF SS&C TECHNOLOGIES HOLDINGS, INC.
AMENDED AND RESTATED STOCK OPTION GRANT NOTICE
AND AMENDED AND RESTATED STOCK OPTION AGREEMENT
AMENDED AND RESTATED STOCK OPTION GRANT NOTICE
This Amended and Restated Stock Option Grant Notice and the attached Amended and
Restated Stock Option Agreement amend and restate the Stock Option Grant Notice
and Stock Option Agreement between the Company and the Optionee dated _________
and shall be effective upon the closing of an IPO (as defined in the Amended and
Restated Stock Option Agreement).
Unless otherwise defined herein, the terms defined in the 2006 Equity Incentive
Plan of SS&C Technologies Holdings, Inc. (the “Plan”) shall have the same
defined meanings in this Amended and Restated Stock Option Grant Notice (“Stock
Option Grant Notice”) and Amended and Restated Stock Option Agreement (“Stock
Option Agreement”).
You have been granted an Option to purchase Common Stock of SS&C Technologies
Holdings, Inc. (the “Company”), subject to the terms and conditions set forth in
this Stock Option Grant Notice, the Stock Option Agreement attached hereto as
Appendix A (collectively, the “Agreement”) and the Plan, as follows:

     
Name of Optionee:
   
 
 
 
 
   
Total Number of Shares subject to the Option:
 
 
 
   
Exercise Price per Share:
  $

 
 
   
Total Exercise Price:
  $

 
 
   
Grant Date:
   
 
 
 
Type of Option:
  Non-Qualified Stock Option
 
   
Final Expiration Date:
  [10 years from Grant Date]
 

          Vesting Schedule:   This Option will vest and become exercisable in
accordance with the vesting schedule set forth in Article II of the Stock Option
Agreement depending on the classification of the Option as follows:
 
       
 
  Time Options:   _________ Shares Subject to the Option
 
       
 
  Performance Options:   _________ Shares Subject to the Option
 
       
 
  Superior Options:   _________ Shares Subject to the Option

     Your signature below indicates your agreement and understanding that this
Option is subject to all of the terms and conditions contained in the Agreement
and the Plan. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF THE AGREEMENT, WHICH
CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS OPTION. This Stock Option
Grant Notice may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument. This
Stock Option Grant Notice may be executed by facsimile signatures.



--------------------------------------------------------------------------------



 



OPTIONEE



 
[NAME]
[Stock Option Grant Notice]

- 2 -



--------------------------------------------------------------------------------



 



     SS&C TECHNOLOGIES HOLDINGS, INC.




By
Title:
 

[Stock Option Grant Notice]

- 3 -



--------------------------------------------------------------------------------



 



APPENDIX A
AMENDED AND RESTATED STOCK OPTION AGREEMENT
ARTICLE I
GRANT OF OPTION
     Section 1.1 Grant of Option. In consideration of the Optionee’s agreement
to remain a Service Provider of the Company or one of its Subsidiaries and for
other good and valuable consideration, the Company hereby grants to the Optionee
the Option to purchase any part or all of an aggregate of the Shares set forth
in the Stock Option Grant Notice upon the terms and conditions set forth in the
Plan and the Agreement. The Optionee hereby agrees that except as required by
law, he or she will not disclose to any Person other than the Optionee’s spouse
and/or tax, legal and financial advisor (if any) the grant of the Option or any
of the terms or provisions hereof without the prior approval of the
Administrator, and the Optionee agrees that, in the discretion of the
Administrator, the Option shall terminate and any unexercised portion of such
Option (whether or not then exercisable) shall be forfeited if the Optionee
violates the non-disclosure provisions of this Section 1.1.
     Section 1.2 Option Subject to Plan. The Option granted hereunder is subject
to the terms and provisions of the Plan, including without limitation, Article V
and Article VIII thereof.
     Section 1.3 Exercise Price. The purchase price of the Shares covered by the
Option shall be the Exercise Price per Share set forth in the Stock Option Grant
Notice (without commission or other charge).
ARTICLE II
VESTING SCHEDULE; EXERCISABILITY
     Section 2.1 Commencement of Vesting and Exercisability of Time Options
          (a) Vesting. Except as provided below, the Time Options shall become
vested and exercisable, so long as the Optionee remains continuously a Service
Provider from the date hereof through each applicable date set forth below, as
follows:
               (i) 25% of the Time Options shall become vested and exercisable
on [___]; and
               (ii) 1/36 of the remaining Time Options shall become vested and
exercisable on the day of the month of the Grant Date each month thereafter
until all of the Time Options are fully vested.
          (b) Liquidity Event Vesting. All Time Options shall become fully
vested and exercisable immediately prior to the effective date of a Liquidity
Event.
     Section 2.2 Commencement of Vesting and Exercisability of Performance
Options

- 1 -



--------------------------------------------------------------------------------



 



          (a) Classification of Performance Options and Superior Options. The
Superior Options shall become Performance Options. The Performance Options shall
be divided into five groups: the 2007 Options, the 2008 Options, the 2009
Options, the 2010 Options and the 2011 Options. The number of Performance
Options in each group shall be determined as follows:
               (i) Each of the 2007 Options, 2008 Options and 2009 Options shall
have a number of Performance Options equal to 20% of the original number of
Performance Options set forth in the Stock Option Grant Notice.
               (ii) Each of the 2010 Options and the 2011 Options shall have a
number of Performance Options equal to the sum of (A) 20% of the original number
of Performance Options set forth in the Stock Option Grant Notice and (B) 50% of
the original number of Superior Options set forth in the Stock Option Grant
Notice.
          (b) Performance Acceleration. Subject to the provisions set forth
below, the Performance Options shall vest and become exercisable as follows:
               (i) The 2007 Options, 2008 Options and 2009 Options are all fully
vested, as previously determined by the Administrator.
               (ii) 100% of the 2010 Options shall vest and become exercisable
on December 31, 2010 if, on such date (or within 120 days thereafter), the
Administrator determines that EBITDA for 2010 equals or exceeds the high end of
the EBITDA Range for 2010. If the Administrator determines that the EBITDA for
2010 is below the low end of the EBITDA Range for 2010, none of the 2010 Options
shall vest and if the Administrator determines that the 2010 EBITDA is within
the 2010 EBITDA Range, then the Administrator will use linear interpolation to
determine the percentage of the 2010 Options that shall vest and become
exercisable, which percentage shall be between 50% and 100% of the 2010 Options.
Any 2010 Options that do not vest shall be added to the 2011 Options, except as
otherwise provided by the Board.
               (iii) The 2011 Options shall vest and become exercisable as
provided in clause (ii), but with “2011” substituted for “2010”, except that any
2011 Options that do not vest shall remain unvested but may become vested and
exercisable pursuant to Section 2.2(c) or (d).
          (c) Liquidity Event Vesting. Except as provided below, a percentage of
Performance Options shall vest and become exercisable immediately prior to the
effective date of a Liquidity Event if Liquidity Proceeds in a Liquidity Event
equal or exceed a certain return on the Investment, as follows:
               (i) If, in connection with a Liquidity Event, Liquidity Proceeds
are equal to 2.5 times the Investment, the Performance Options shall vest and
become exercisable with respect to that percentage of the Performance Options
equal to the difference between (x) 50% of the Performance Options, and (y) the
percentage of Performance Options that vested pursuant to Section 2.2(b) prior
to the date of the Liquidity Event;
               (ii) If, in connection with a Liquidity Event, Liquidity Proceeds
are between 2.5 times the Investment and 3.0 times the Investment, the
Performance Options shall

- 2 -



--------------------------------------------------------------------------------



 



vest and become exercisable with respect to that percentage of the Performance
Options equal to the difference between (x) a portion of the Performance Options
that is between 50% and 100% of the Performance Options as determined by the
Administrator using linear interpolation and (y) the percentage of Performance
Options that vested pursuant to Section 2.2(b) prior to the date of the
Liquidity Event; and
               (iii) If, in connection with a Liquidity Event, Liquidity
Proceeds are equal to or greater than 3.0 times the Investment, the Performance
Options shall become fully vested and exercisable immediately prior to the
effective date of the Liquidity Event.
          (d) Internal Rate of Return Acceleration. If, in connection with a
Liquidity Event, Liquidity Proceeds are greater than or equal to the Internal
Rate of Return for the Performance Options with respect to all Investments, the
Performance Options shall become fully vested and exercisable immediately prior
to the effective date of such Liquidity Event.
     Section 2.3 Administrator Determination of Targets. The Administrator shall
make the determination as to whether the respective EBITDA Targets or Internal
Rate of Return have been met, and shall determine the extent, if any, to which
the Options have become vested and exercisable, on any such date as the
Administrator in its sole discretion shall determine; provided, however, that
with respect to each Fiscal Year such date shall not be later than the 120th day
following the end of such Fiscal Year.
     Section 2.4 No Vesting of Options. Any portion of the Options that have not
become vested or exercisable pursuant to Sections 2.1 or 2.2 on or prior to the
date of the Optionee’s Termination of Service shall be forfeited and shall not
thereafter become exercisable.
     Section 2.5 Duration of Exercisability. The installments of the Options
that become exercisable as provided for above are cumulative. Each such
installment which becomes exercisable shall remain exercisable until it becomes
unexercisable under Section 2.6.
     Section 2.6 Expiration of Option
          (a) The Options may not be exercised to any extent by anyone after the
first to occur of the following events:
               (i) The Final Expiration Date;
               (ii) Except as the Administrator may otherwise approve, ninety
(90) days following the date of the Optionee’s Termination of Service for any
reason other than Cause, death or Disability;
               (iii) Except as the Administrator may otherwise approve, the date
of the Optionee’s Termination of Service for Cause;
               (iv) Except as the Administrator may otherwise approve, twelve
months following the Optionee’s Termination of Service by reason of the
Optionee’s death or Disability; or
               (v) Pursuant to the terms of the Stockholders Agreement.

- 3 -



--------------------------------------------------------------------------------



 



          (b) For the purposes of the Plan and this Agreement, the date of the
Termination of Service shall be the last day of the Optionee’s service as a
Service Provider, whether such day is selected by agreement with the Optionee or
unilaterally by the Company or its Subsidiary and whether with or without
advance notice. For the avoidance of doubt, no period of notice that is given or
that ought to have been given under applicable law in respect of such
Termination of Service will be utilized in determining entitlement under the
Plan, the Stockholders Agreement or this Agreement. Any action by the Company or
its Subsidiary taken in accordance with the terms of the Plan and this Agreement
as set out aforesaid shall be deemed to fully and completely satisfy any
liability or obligation of the Company or its Subsidiary to the Optionee in
respect of the Plan or this Agreement arising from or in connection with such
Termination of Service, including in respect of any period of notice given or
that ought to have been given under applicable law in respect of such
Termination of Service.
     Section 2.7 Partial Exercise. Any exercisable portion of the Options or all
the Options, if then wholly exercisable, may be exercised in whole or in part at
any time prior to the time when the Options or portion thereof becomes
unexercisable.
     Section 2.8 Exercise of Options. The exercise of the Options shall be
governed by the terms of this Agreement and the terms of the Plan, including,
without limitation, the provisions of Article V of the Plan. In order to
exercise an option, the Participant must provide written notice of exercise to
the Company in accordance with the Plan and this Agreement.
     Section 2.9 Manner of Exercise; Tax Withholding
          (a) To the extent permitted by law or the applicable listing rules, if
any, the Optionee may pay for the Shares with respect to which such Option or
portion of such Option is exercised through (i) payment in cash; (ii) with the
consent of the Administrator, the delivery of Shares which have been owned by
the Optionee for at least six months, duly endorsed for transfer to the Company
with a Fair Market Value on the date of delivery equal to the aggregate Exercise
Price of the exercised portion of the Option (provided such Common Stock is not
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements), (iii) with the consent of the Administrator, through the
surrender of Shares then issuable upon exercise of the Option having a Fair
Market Value on the date of the exercise of the Option equal to the aggregate
Exercise Price of the exercised portion of the Option (in which case the
Optionee will be deemed the legal owner of such surrendered Shares at the time
of the exercise of the Option), or (iv) through a cashless exercise program
(effectuated through a broker) approved by the Administrator.
          (b) The Optionee shall pay to the Company or any applicable
Subsidiary, or make provision satisfactory to the Company or such Subsidiary,
for payment of, any taxes required by law to be withheld in connection with the
grant, vesting, assignment, and/or exercise of any portion of the Option, as
applicable. With respect to any portion of the Option that is exercised
(i) prior to an IPO, (ii) prior to a Change in Control, and (iii) within the
period beginning on the date ninety (90) days prior to the date the Option is
scheduled to expire pursuant to Section 2.6(a)(ii) or Section 2.6(a)(iv) and
ending on the date such option is scheduled to expire pursuant to Section
2.6(a)(ii) or Section 2.6(a)(iv), as applicable, and subject to any applicable
legal conditions or restrictions, the Company shall, upon the Optionee’s

- 4 -



--------------------------------------------------------------------------------



 



request, withhold from the shares of Common Stock otherwise issuable to the
Optionee upon the exercise of the Option or any portion thereof a number of
whole Shares having a Fair Market Value, determined as of the date of exercise,
not in excess of the minimum of tax required to be withheld by law (or such
lower amount as may be necessary to avoid variable award accounting); provided
that the foregoing is at such time permitted under the terms of the agreements
governing any indebtedness to which the Company or any of its Subsidiaries may
be a party; and provided, further that no fractional shares of Common Stock will
be retained to satisfy any portion of the withholding tax and the Optionee
hereby agrees to satisfy any additional amount of withholding taxes that are not
satisfied through the retention of shares of Common Stock by the Company. Any
shares of Common Stock retained by the Company pursuant to this Section shall be
deducted from the underlying shares to be received by such Optionee upon
exercise of the Option. Any adverse consequences to the Optionee arising in
connection with the Share withholding procedure set forth in the preceding
sentence shall be the sole responsibility of the Optionee.
ARTICLE III
OTHER PROVISIONS
     Section 3.1 Optionee Representation; Not a Contract of Service. The
Optionee hereby represents that the Optionee’s execution of this Agreement and
participation in the Plan is voluntary and that the Optionee has in no way been
induced to enter into this Agreement in exchange for or as a requirement of the
expectation of service with the Company or any of its Subsidiaries. Nothing in
this Agreement or in the Plan shall confer upon the Optionee any right to
continue as a Service Provider or shall interfere with or restrict in any way
the rights of the Company or its Subsidiaries, which are hereby expressly
reserved, to discharge the Optionee at any time for any reason whatsoever, with
or without Cause except pursuant to an employment or consulting agreement
executed by and between the Company and the Optionee and approved by the Board.
     Section 3.2 Shares Subject to Plan and Stockholders Agreement; Restrictions
on the Transfer of Options and Common Stock. The Optionee acknowledges that this
Option and any shares acquired upon exercise of the Option are subject to the
terms of the Plan and the Stockholders Agreement including, without limitation,
the restrictions set forth in Sections 5.6 and 5.7 of the Plan.
     Section 3.3 Construction. This Agreement shall be administered, interpreted
and enforced under the laws of the state of Delaware.
     Section 3.4 Adjustments in EBITDA. The EBITDA Ranges specified in
Appendix B are based upon (i) certain revenue and expense assumptions about the
future business of the Company; (ii) a management model prepared by the Company
for the projected financial performance of the Company, which incorporates the
desired internal rate of return on the investment by the Principal Stockholders
in debt and equity securities or instruments of the Company and its Subsidiaries
and (iii) the continued application of accounting policies used by the Company
as of the date the Option is granted. Accordingly, in the event that, after such
date, the Administrator determines, in its sole discretion, that any acquisition
or disposition of any business by the Company, any dividend or other
distribution (whether in the form of cash,

- 5 -



--------------------------------------------------------------------------------



 



Common Stock, other securities, or other property), recapitalization,
reclassification, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Common Stock or other securities of the Company, issuance of warrants or other
rights to purchase Common Stock or other securities of the Company, any unusual
or nonrecurring transactions or events affecting the Company, or the financial
statements of the Company, or change in applicable laws, regulations, or changes
in generally accepted accounting principles applicable to, or the accounting
policies used by, the Company occurs such that an adjustment is determined by
the Administrator to be appropriate in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available with respect
to the Option, then the Administrator shall, subject to Section 8.1 of the Plan,
in good faith and in such manner as it may deem equitable, adjust the EBITDA
Ranges to reflect the projected effect of such transaction(s) or event(s) on the
EBITDA Ranges.
     Section 3.5 Conformity to Securities Laws. The Optionee acknowledges that
the Plan is intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended (the “Securities Act”), and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any and
all regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3. Notwithstanding anything
herein to the contrary, the Plan, the Stockholders Agreement and this Agreement
shall be administered, and the Option is granted and may be exercised, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
     Section 3.6 Amendment, Suspension and Termination. The Option may be wholly
or partially amended or otherwise modified, suspended or terminated at any time
or from time to time by the Administrator or the Board, provided that, except as
provided by Section 8.1 of the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of the Optionee, alter
or impair any rights or obligations under the Option.
ARTICLE IV
DEFINITIONS
     Whenever the following terms are used in this Agreement, they shall have
the meaning specified below unless the context clearly indicates to the
contrary. Capitalized terms used in this Agreement and not defined below shall
have the meaning given such terms in the Plan. The singular pronoun shall
include the plural, where the context so indicates.
     Section 4.1 [Intentionally omitted.]
     Section 4.2 Agreement. “Agreement” shall have the meaning set forth in the
Stock Option Grant Notice.
     Section 4.3 [Intentionally omitted.]
     Section 4.4 Cause. “Cause” shall mean,
          (a) the Board’s determination that the Optionee failed to
substantially perform

- 6 -



--------------------------------------------------------------------------------



 



his or her duties (other than any such failure resulting from the Optionee’s
disability) which is not remedied within ten days after receipt of written
notice from the Company or one of its Subsidiaries, as applicable, specifying
such failure;
          (b) the Board’s determination that the Optionee failed to carry out,
or comply with any lawful and reasonable directive of the Board or the
Optionee’s immediate supervisor, which is not remedied within ten days after
receipt of written notice from the Company or one of its Subsidiaries, as
applicable, specifying such failure;
          (c) the Optionee’s conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or a crime
involving moral turpitude;
          (d) the Optionee’s unlawful use (including being under the influence)
or possession of illegal drugs on the Company’s or one of its Subsidiaries’, as
applicable, premises or while performing the Optionee’s duties and
responsibilities; or
          (e) the Optionee’s commission of a material act of fraud,
embezzlement, misappropriation, willful misconduct, or breach of fiduciary duty
against the Company or one of its Subsidiaries, as applicable.
Notwithstanding the foregoing, if the Optionee is a party to a written
employment or consulting agreement with the Company (or one of its
Subsidiaries), then “Cause” shall be as such term is defined in the applicable
written employment or consulting agreement.
     Section 4.5 Company. “Company” shall mean SS&C Technologies Holdings, Inc.
     Section 4.6 EBITDA. “EBITDA” for a given Fiscal Year shall mean
consolidated earnings before interest, taxes, depreciation, and amortization of
the Company and its consolidated Subsidiaries, adjusted for management fees paid
to the Principal Stockholders, or its Affiliates, less all annual bonuses
payable with respect to the applicable Fiscal Year to the extent not deducted,
as reflected on the Company’s audited consolidated financial statements for such
Fiscal Year, but excluding certain extraordinary and non-recurring items as
determined by the Administrator. EBITDA shall include earnings from any company
acquired by the Company on or before March 31, 2006.
     Section 4.7 EBITDA Range. “EBITDA Range” for a given year shall be as set
forth in Appendix B of this Agreement, subject to the provisions of Section 3.4.
     Section 4.8 Exercise Price. “Exercise Price” shall mean the per share price
set forth in the Stock Option Grant Notice.
     Section 4.9 Final Expiration Date. “Final Expiration Date” shall mean the
date set forth in the Stock Option Grant Notice.
     Section 4.10 Fiscal Year. “Fiscal Year” shall mean the fiscal year of the
Company, as in effect from time to time.

- 7 -



--------------------------------------------------------------------------------



 



     Section 4.11 Grant Date. “Grant Date” shall be the date set forth in the
Stock Option Grant Notice.
     Section 4.12 “IPO” means the Company’s initial public offering of Common
Stock pursuant to a registration statement filed in accordance with the
Securities Act.
     Section 4.13 Internal Rate of Return. “Internal Rate of Return” shall mean,
with respect to any Investment, a dollar amount representing a 40% Investor
Return on such Investment.
     For purposes of calculating the Internal Rate of Return:
     (x) The amount of an Investment shall be the amount paid by such Principal
Stockholder to any Person (including, without limitation, the Company, any
Subsidiary, or any underwriter) for the purchase of equity securities; provided
that if such Principal Stockholder shall have acquired such equity securities
directly from another Principal Stockholder or through an uninterrupted series
of Principal Stockholders, the amount of such Investment shall be the amount
initially paid to purchase such equity securities from a Person other than a
Principal Stockholder; and
     (y) The initial date of an Investment shall be the date such Principal
Stockholder purchased such equity securities from any Person (including, without
limitation, the Company, any Subsidiary, or any underwriter); provided that if
such Principal Stockholder acquired such equity securities directly from another
Principal Stockholder or through an uninterrupted series of Principal
Stockholders, the initial date of such Investment shall be the date such equity
securities were initially acquired from a Person other than a Principal
Stockholder.
     Section 4.14 Investment. “Investment” shall mean any investment of funds by
the Principal Stockholders in equity securities of the Company and its
Subsidiaries.
     Section 4.15 Investor Return. “Investor Return” shall mean the annual
compounded pre-tax internal rate of return on a given Investment determined with
respect to the period beginning on the initial date of such Investment and
ending on the effective date of a Liquidity Event.
     Section 4.16 Liquidity Event. “Liquidity Event” shall mean either (a) the
consummation of the sale, transfer, conveyance or other disposition in one or a
series of related transactions, of the equity securities of the Company or its
successor held, directly or indirectly, by all of the Principal Stockholders in
exchange for currency, such that immediately following such transaction (or
series of related transactions), the total number of all equity securities held,
directly or indirectly, by all of the Principal Stockholders and any Affiliate
of any Principal Stockholder(s) is, in the aggregate, less than 50% of the total
number of equity securities (as adjusted for the occurrence of a Corporate
Event) held, directly or indirectly, by all of the Principal Stockholders
immediately following the consummation of the IPO; or (b) the consummation of
the sale, lease, transfer, conveyance or other disposition (other than by way of
merger or consolidation), in one or a series of related transactions, of all or
substantially all of the assets of the Company, or the Company and its
Subsidiaries taken as a whole, to any “person” (as such term is defined in
Section 13(d)(3) of the Exchange Act) other than to any

- 8 -



--------------------------------------------------------------------------------



 



Principal Stockholder(s) or an Affiliate of any Principal Stockholder(s). For
the avoidance of doubt, the IPO shall not constitute a “Liquidity Event.”
     Section 4.17 Liquidity Proceeds. “Liquidity Proceeds” shall mean the sum of
(a) the aggregate fair-market value of the consideration actually received
(excluding any management or similar fees) by the Principal Stockholders on
their Investment in connection with a Liquidity Event, after taking into account
all post closing adjustments and after deducting all transaction costs and
expenses, and assuming exercise of all options and warrants to purchase equity
securities of the Company outstanding as of the effective date of such Liquidity
Event (after giving effect to different dates of investment, if any, and after
giving effect to any dilution of securities or instruments arising in connection
with such Liquidity Event); provided however, that if the Principal Stockholders
retain any Investment or portion thereof following such Liquidity Event, the
fair market value of such Investment (or portion) immediately following such
Liquidity Event shall be deemed “consideration received” for purposes of
calculating the Liquidity Proceeds, and provided further that the fair market
value of any non-cash consideration (including stock) shall be determined by the
Board in its sole discretion as of the date of such Liquidity Event and (b) the
amount of cash dividends the Principal Stockholders receive on the Investment
from time to time.
     Section 4.18 Option(s). “Option(s)” shall mean the option(s) to purchase
Common Stock granted under this Agreement.
     Section 4.19 Performance Options. “Performance Option(s)” shall mean the
portion of the Options designated as Performance Options in the Stock Option
Grant Notice.
     Section 4.20 Plan. “Plan” shall mean the 2006 Equity Incentive Plan of SS&C
Technologies Holdings, Inc.
     Section 4.21 Principal Stockholders. “Principal Stockholders” shall mean
(i) Carlyle Partners IV, L.P., a Delaware limited partnership, and CP IV
Coinvestment, L.P. a Delaware limited partnership, and (ii) any of their
Affiliates to which (X) any of the Principal Stockholders or any other Person
transfers Common Stock or (Y) the Company issues Common Stock.
     Section 4.22 Share. “Share” shall mean a share of Common Stock.
     Section 4.23 Stock Option Grant Notice. “Stock Option Grant Notice” shall
mean the first page of this Agreement.
     Section 4.24 Superior Options. “Superior Options” shall mean the portion of
the Options designated as Superior Options in the Stock Option Grant Notice.
     Section 4.25 Time Options. “Time Options” shall mean the portion of the
Options designated as Time Options in the Stock Option Grant Notice.
     Section 4.26 Vesting Commencement Date. “Vesting Commencement Date” shall
have the meaning set forth in the Stock Option Grant Notice.
***

- 9 -



--------------------------------------------------------------------------------



 



APPENDIX B

EBITDA RANGES
($ Millions)
As of the end of the fiscal year

                Fiscal Year     EBITDA Range    
2010
    To be determined by the Board    
2011
    To be determined by the Board    

- 10 -